DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 12, filed 4/11/2022, with respect to the 112 rejection of claim 9 have been fully considered and are persuasive.  The 112 rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see page 15, filed 4/11/2022, with respect to the rejection(s) of amended claim(s) 9-15, 17-18, and 52 under Ocal, Teeters, Lee, Lewis, and Kondo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ocal, Teeters, Lee, Lewis, Kondo and the new prior art of Jeon et al. (US 2019/0123405 A1, hereafter Jeon).  Jeon is relied upon for teaching a plurality of batteries suspended in an electrolyte solution as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-15, 17-18, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocal et al. (EP 3,331,061 A1, hereafter Ocal), in view of Teeters (US 2007/0228353 A1, hereafter Teeters), as evidenced by Lee (excerpt on page 4 of colloidal particle overview, https://www.sciencedirect.com/topics/engineering/colloidal-particle), in view of Lewis et al. (US 2004/0191626 A1, hereafter Lewis), in view of Jeon et al. (US 2019/0123405 A1, hereafter Jeon), and further in view of Kondo et al. (“A metallo-DNA nanowire with uninterrupted one-dimensional silver array”, Nature Chemistry, Vol. 9, pp. 956-960, Oct. 2017, hereafter Kondo).
With regard to claims 9 and 15, Ocal teaches a battery comprising an inner spherical core forming a first electrode (anode), a separator layer positioned between the inner core and an outer layer, and the outer layer forming a second electrode (cathode) [0005, fig. 1a].  Ocal does not explicitly teach a nano-battery or the diameter range of claim 15, however changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04. IV. Especially in light of the fact that batteries with a diameter as low as 20 nm are known in the art as evidenced by Teeters [0081]. {Note: the claim term nanobattery has been interpreted as a battery within the nanoscale size range of 1nm to 999 nm, this is supported in the as filed specification where paragraph 0068 lists diameters from 1nm to 900 nm}.  It would be obvious to change the size of the battery to accommodate applications requiring batteries of a particular size including nanosized.  Ocal does not explicitly teach that the inner core is a colloidal nanoparticle.  However, as evidenced by Lee [page 4 of attached colloidal particle overview] colloidal particles are particles in the nanometer size range, therefore the particles of Lee and Teeters would be capable of functioning as colloidal particles.  
Ocal teaches the batteries may be suspended in electrolyte (whole systems in electrolyte in the package) between first and second metal contacts (electrolyte adjacent separator 4 that is located between electrical contacts 20 connected to each contact terminal 8 and 10 [0008, 0014, 0022, fig. 1a] but does not explicitly teach multiple batteries suspended in one electrolyte solution.  However, in the same field of endeavor, Jeon teaches a plurality of batteries suspended in an electrolyte (embedded in electrolyte in chamber in case 110) [0023, fig. 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the plurality of batteries in an electrolyte configuration of Jeon with the battery of Ocal since it is known to be an effective configuration for allowing for uniform cooling of battery cells [Jeon 0022-0023]. 
Ocal teaches each battery is attached to at least two wires (electrical contacts 20 connected to each contact terminal 8 and 10) with a first wire connected to a core (electrical contact connected to contact terminal 8) and a second wire connected to the outer layer (electrical contact connected to contact terminal 10) [0027-0033, fig. 1c]. Ocal further teaches that the batteries may be integrated in parallel [0016]. Ocal teaches the wires are connected to contact terminals but does not explicitly teach that the terminals are metal and does not explicitly teach that each of the cores and outer layers are connected by nanowires.  However, Ocal teaches that the terminals would need to be rigid and conductive [0015, 0032] therefore using metal materials for the terminals would be obvious to one of ordinary skill in the art and is well known in the art as evidenced by Lewis [0050].  Ocal does not explicitly teach a nano-wire or the battery diameter range of claim 15, however changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04. IV. Ocal does not explicitly teach that the nanowires self-assemble.  However this production method would result in the wires attached to at least two wired which is taught by Ocal, Teeters, and Lewis as detailed above.
Ocal teaches connecting batteries parallel [0016], which would require one set of wires connecting inner cores (with two wires per inner core for batteries in the center of a parallel arrangement) and a second set of wires connecting outer cores (with two wires per outer core for batteries in the center of a parallel arrangement) but does not teach they are connected by wires formed from double stranded  DNA.  This is regarded as a product by process limitation that would result in the structure of a nucleic acid based nanowire.  Ocal does not teach nucleic acid based nanowires. However, in a field of endeavor relevant to the problem solved (nanowires for electron transport), Kondo teaches the use of a sliver-DNA hybrid nanowire (a type of metallo-nucleic acid nanowire) for electron conductive cable [pp. 959, col. 2, paragraphs 2-3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nanowire of Kondo with the battery of Ocal for the benefit of a thin cable with electron conductivity [Kondo pp. 959, col. 2, paragraphs 2-3].
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 10, Ocal teaches the first (core) electrode layer is an anode and the second (outer) electrode layer is a cathode [0005].
With regard to claim 11, Ocal teaches an external insulating layer (package 17 or isolation) [0033].
With regard to claim 12, Ocal teaches the cathode comprises lithium cobalt oxide or lithium manganese dioxide [0013].  Ocal does not explicitly teach that the cathode is the first (inner) electrode, however this would be an obvious variant to one of ordinary skill in the art since switching electrode locations would only require a rearrangement of parts and perform the same function yielding predictable results (inner and outer electrodes coupled to form a battery).  See MPEP 2144.VI.
With regard to claim 13, Ocal teaches Li ion flow through the separator (which would require a material porous enough to allow for ion diffusion) [0031].  
With regard to claim 14, Ocal teaches that the anode comprises lithium metal or graphite [0012].   Ocal does not explicitly teach that the anode is the second (outer) electrode, however this would be an obvious variant to one of ordinary skill in the art since switching electrode locations would only require a rearrangement of parts and perform the same function yielding predictable results (inner and outer electrodes coupled to form a battery).  See MPEP 2144.VI.
With regard to claims 17-18, Ocal teaches connecting batteries in series or parallel [0016, Fig. 1c] but does not teach the use of silver-DNA hybrid nanowire.  However, in a field of endeavor relevant to the problem solved (nanowires for electron transport), Kondo teaches the use of a sliver-DNA hybrid nanowire (a type of metallo-nucleic acid nanowire) for electron conductive cable [pp. 959, col. 2, paragraphs 2-3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nanowire of Kondo with the battery of Ocal for the benefit of a thin cable with electron conductivity [Kondo pp. 959, col. 2, paragraphs 2-3].
With regard to claim 52, Ocal teaches that the batteries may be integrated in parallel [0016] which would require one set of wires connecting inner cores and a second set of wires connecting outer cores and would require the cores of substantially all batteries be connected in order for the batteries to be integrated in parallel. Ocal does not teach they are connected by wires self-assembled via complementary nucleic acid.  This is regarded as a product by process limitation that would result in the structure of a nucleic acid based nanowire.  Ocal does not teach nucleic acid based nanowires. However, in a field of endeavor relevant to the problem solved (nanowires for electron transport), Kondo teaches the use of a sliver-DNA hybrid nanowire (a type of metallo-nucleic acid nanowire) for electron conductive cable [pp. 959, col. 2, paragraphs 2-3].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the nanowire of Kondo with the battery of Ocal for the benefit of a thin cable with electron conductivity [Kondo pp. 959, col. 2, paragraphs 2-3].
Ocal does not explicitly teach a lattice arrangement, however this would be an obvious variant to one of ordinary skill in the art since it would provide the same function (parallel connection of multiple cells) and only require a rearrangement of parts.  See MPEP 2144.04 VI.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocal, Teeters, Lee, Jeon, and Kondo as applied to claims 9-15, 17-18, and 52 above, and further in view of Prieto et al. (US 2013/0196235 A1, hereafter Prieto).
With regard to claim 16, Ocal does not explicitly teach the claimed separator or electrode (outer layer) thickness.  However changes in size would be an obvious variant to one of ordinary skill in the art.  See MPEP 2144.04. IV. Furthermore Prieto teaches the use of an electrode with a thickness of 50 nm and teaches adjusting thickness to optimize cycle performance [0038] and teaches a separator with a thickness of 50 nm [0043]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the electrode thickness of Prieto with the battery of Ocal for the benefit of optimizing cycle performance [0038] and to use the separator thickness of Prieto with the battery of Ocal for the benefit of balancing dielectric strength, Li-ion conductivity, and flexibility [0043].

Claims 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocal, Teeters, Lee, Jeon, and Kondo as applied to claims 9-15, 17-18, and 52 above, and further in view of Min et al. (US 2013/0209848 A1, hereafter Min).
With regard to claims 50-51, Ocal does not explicitly teach that the separator layer is an electrolyte medium.  However the use of ion conductive solid electrolytes as separator materials is well known in the art as evidenced by Min [0037] and would be an obvious to use with the battery of Ocal since it is known to provide the benefits of high ion permeability and high mechanical strength [Min 0037].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chartrain et al. (US 4,562,126) teaches storage batteries generally have multiple cells surrounded by electrolyte [col. 1 lines 11-12].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724  

/STEWART A FRASER/Primary Examiner, Art Unit 1724